Exhibit 10.1


STOCK TRANSFER AGREEMENT


THIS STOCK TRANSFER AGREEMENT ("agreement") is entered into as of the May 31,
2008, by and between Shaanxi Hede Venture Capital Management Co., Ltd.
("seller") and Shaanxi Tianren Organic Food Co., Ltd. (the "purchaser").


NOW, in consideration of the mutual covenants and conditions herein contained,
and other good and valuable consideration, the parties hereto do hereby agree as
follows:


1. Transfer of Shares. Hereby the seller agrees to transfer its own 100% stock
ownership of Huludao Wonder Fruit Co., Ltd. (hereinafter referred to as “Huludao
Wonder Company”) to the purchaser. The purchaser agrees to buy the 100% stock
ownership of Huludao Wonder Company owned by the seller.


2. Price and Payment. The total price of the transferred stock is RMB 48,250,000
and the payment should be made within 7 working days after this agreement is
signed.


3. Rights and Regulations. The purchaser will hold the rights and regulations as
the shareholder of Huludao Wonder Company after this stock transfer and
reassignment of the stock are finished.


4. Representations, Warranties and Covenant.
(1) The seller hereby represents and warrants to the purchaser that when signing
this agreement:
The information and statement about the assets, machines and equipment and
affiliated facilities of Huludao Wonder Company provided by the seller are true
and that no material facts have been misstated.
(2) The purchaser hereby represents and warrants to the seller that when signing
this agreement
the payment should be made according to this agreement.
(3) The seller should make the effort to cooperate with the related parties e.g.
Bank and Business Administration Agencies or Tax Agencies at all levels to
accelerate the operation of Huludao Wonder Company.


5. Breach of Agreement.
Each party shall fully and duly perform its obligations under this agreement. In
the event that one party violates any clause, representation, guarantee or
covenant of this agreement, it shall compensate 30% of the total purchase price
to the other party for its breach of contract.


6. Applicable Law and Dispute Resolution.
(1)
The execution, effectiveness, interpretation, enforcement and resolution or this
agreement and disputes arising from or of this agreement shall be subject to PRC
laws and administrative regulations.

(2)
Any disputes arising from or related to this agreement shall be resolved through
friendly negotiation first.

(3)
In the event no settlement is achieved after friendly negotiation, such disputes
may be submitted to the local People’s Court.



7. Miscellaneous.
(1) This agreement will come into effect since the date that this agreement was
signed.
(2) This agreement constitutes the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements.
(3) The failure of either party to perform all or part of the obligations under
the agreement due to force majeure (including but not limited to the change of
law and related policy) shall not be deemed as breach of contract.
(4) This agreement may be amended or modified only by an instrument in writing
duly executed by both parties.
(5) This agreement is executed in Chinese and in two originals.
 
Shaanxi Hede Venture Capital Management Co., Ltd.


CEO: Yongke Xue


Shaanxi Tianren Organic Food Co., Ltd.


CEO: Hongke Xue
 

--------------------------------------------------------------------------------

